People v William (2014 NY Slip Op 09051)





People v William


2014 NY Slip Op 09051


Decided on December 30, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 30, 2014

Acosta, J.P., Moskowitz, Richter, Feinman, Clark, JJ.


13861 4312/09

[*1] The People of the State of New York, Respondent,
vHenry William, Defendant-Appellant.


Scott A. Rosenberg, The Legal Aid Society, New York (Svetlana M. Kornfeind of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Susan Gliner of counsel), for respondent.

Order, Supreme Court, New York County (Carol Berkman, J.), entered on or about June 27, 2012, which adjudicated defendant a level three sexually violent offender and a predicate sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
Since defendant expressly declined to contest his level three adjudication, his present claim that his adjudication should be reduced to level two is unpreserved and we decline to review it in the interest of justice. As an alternative holding, we reject it on the merits, because defendant has not advanced any lawful basis for such relief. On appeal, defendant does not dispute that the court properly applied the presumptive override for a prior felony sex crime conviction, which resulted in a level three adjudication independent of any point assessments, and he does not seek a discretionary downward departure. Moreover, he was previously adjudicated a level three sex offender as a result of the prior conviction that forms the basis of the presumptive override.
In light of the foregoing, we find no reason to address defendant's challenges to particular point assessments (see People v Pratt, 121 AD3d 462 [1st Dept 2014]; People v Lucas, 118 AD3d 415, 416 [1st Dept 2014]). In any event, we find that the contested points were properly assessed.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 30, 2014
CLERK